In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
Nos. 15‐1834, 15‐3874, 16‐1303 
S.A.B., 
                                                            Petitioner, 

                                   v. 

DANA J. BOENTE, Acting Attorney General of the United 
States, 
                                                Respondent. 
                      ____________________ 
                                      
Petitions for Review of Orders of the Board of Immigration Appeals, No. 
    A000‐000‐000, and of U.S. Citizenship and Immigration Services, 
         a component of the Department of Homeland Security. 
                      ____________________ 

    ARGUED JANUARY 4, 2017 — DECIDED FEBRUARY 2, 2017 
                ____________________ 

    Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  We  introduce  this  immigration 
case  by  noting  that  Jane’s  is  a  long‐established  British  pub‐
lisher  of  studies,  often  book‐length,  of  (so  far  as  relates  to 
this  case)  warfare,  weaponry,  national  security,  electronic 
warfare,  insurgency,  terrorism,  and  related  topics.  See 
2                                    Nos. 15‐1834, 15‐3874, 16‐1303 


“Jane’s  Information  Group,”  Wikipedia, https://en.wik
ipedia.org/wiki/Jane%27s_Information_Group  (visited  Feb. 
1, 2017, as were the other websites cited in this opinion). In 
2006  and  2011  Jane’s  issued  two  confidential  reports  on  the 
Oromo Liberation Front (OLF), which the reports describe as 
having become “the most robust armed group in Ethiopia in 
the late 1990s.” See JANE’S  WORLD  INSURGENCY  AND  TERROR‐
ISM,  Oromo  Liberation  Front  (OLF)  1  (March  23,  2011)  (we’ll 
call it “Jane’s Report (2011)”); JANE’S  WORLD  INSURGENCY AND 
TERRORISM,  Oromo  Liberation  Front  (OLF)  1  (May  31,  2006) 
(“Jane’s Report (2006)”). 
    Though the Oromo are the largest ethnic group in Ethio‐
pia,  they  consider  themselves  discriminated  against  by  the 
Ethiopian  government, which  is  the  reason  or  a reason that 
the  OLF  would  like  to  see  the  government  overthrown. 
Jane’s  Report  (2006)  states  at  pages  2  and  4  that  the  OLF, 
founded in the early 1970s, has long conducted a “low level 
guerrilla campaign against the Ethiopian security forces,” in 
part from bases that it has established in countries neighbor‐
ing  Ethiopia,  such  as  Kenya  and  Somalia.  The  2011  report 
states  at  pages  1–3  that  between  1973  and  2011  the  OLF 
wreaked considerable havoc that included a number of kill‐
ings of Ethiopian security personnel, though it had not come 
close  to  overthrowing  the  government.  The  immigration 
judge  in  this  case  classified  the  OLF  as  a  “Tier  III”  terrorist 
organization, defined in 8 U.S.C. § 1182(a)(3)(B)(vi)(III) as “a 
group of two or more individuals, whether organized or not, 
which engages in, or has a subgroup which engages in,” ter‐
rorist  activity  as  defined  in  subsection  iv  of  the  above  sec‐
tion. 
Nos. 15‐1834, 15‐3874, 16‐1303                                        3 


    The petitioner is a former member of the OLF now living 
in the United States. Her name is not SAB, though that is the 
name that appears in the briefs; those are her initials; she or 
her  lawyers  are  concerned  that  should  her  name  appear  in 
the briefs in this court or in our opinion, she or a member of 
her family, such as her sister, who had been imprisoned by 
the Ethiopian government possibly in an attempt to discover 
SAB’s  whereabouts  after  she’d  fled  the  country,  might  be‐
come a target of the Ethiopian government. We’ll refer to her 
by her initials rather than her name, but it would be unreal‐
istic to think they actually conceal her identity; for the opin‐
ions of the Immigration Court and the Board of Immigration 
Appeals use her full name rather than her initials to identify 
her, and those opinions are public documents. 
    An Ethiopian citizen now 61 years old, SAB came to the 
United  States  in  2004  on  a  visitor’s  visa  that  expired  in  De‐
cember of that year. But rather than leave the United States 
she applied for asylum and alternatively for withholding of 
removal.  When  an  asylum  officer  deemed  her  claims  not 
credible, the Department of Homeland Security charged her 
in the Immigration Court with being “removable” (deporta‐
ble) for having remained in the United States after the expi‐
ration  of  her  visa,  and  therefore  illegally.  See  8  U.S.C. 
§ 1227(a)(1)(B).  She  conceded  removability,  and  the  immi‐
gration  judge  designated  Ethiopia  as  the  country  to  which 
she would be removed. But she renewed her application for 
asylum  and  her  alternative  application  for  withholding  of 
removal,  basing  both  grounds  for  relief  on  fear  that  if  re‐
moved  to  Ethiopia  she  would  be  tortured  by  the  Ethiopian 
government  because  of  her  past  membership  (which  she 
acknowledges) in the OLF. 
4                                  Nos. 15‐1834, 15‐3874, 16‐1303 


    An  Oromo,  she  had  joined  the  OLF  in  2001,  three  years 
before  she  came  to  the  United  States.  She  had  attended  the 
general  meetings  of  the  OLF  in  2002  and  2003  and  made 
small  financial  contributions  to  the  organization,  though  as 
we’ll  note  shortly  she  had  helped  the  organization  in  other 
ways  as  well.  In  2002  she’d  seen  reports  on  television  that 
the  OLF  had  killed  people,  but  she  claims  not  to  have  be‐
lieved  the  reports  because the television station  was owned 
by  the  Ethiopian  government.  Subsequently  her  husband 
disappeared  (and  has  never  reappeared  and  may  well  be 
dead) and she was arrested and imprisoned for four months 
and, though never tried or sentenced, was tortured in prison. 
     Her  principal  witness  at  her  removal  hearing  was  Dr. 
Charles Schaefer, a history professor at Valparaiso Universi‐
ty  in  Indiana.  He  specializes  in  Ethiopian  politics,  having 
been born in Ethiopia and lived there for a number of years. 
He testified that while some bombings and other violent acts 
have been attributed to the OLF he thinks it unclear whether 
it  rather  than  some  other  political  group  was  actually  re‐
sponsible for them. Though aware of Jane’s reports he thinks 
them “biased, market‐driven and shoddily verified,” but he 
provided  no  evidence  to  support  these  suspicions.  He  con‐
tests,  again  without  evidence,  statements  in  our  State  De‐
partment’s  country  reports  that  the  OLF  “regularly  use[s] 
landmines.”  See  U.S.  Dep’t  of  State,  Bureau  of  Democracy, 
Human  Rights,  and  Labor,  Ethiopia  Country  Reports  on  Hu‐
man  Rights  Practices  2001  (March  4,  2002),  www.state.gov/j/
drl/rls/hrrpt/2001/af/8372.htm; U.S. Dep’t of State, Bureau of 
Democracy, Human Rights,  and  Labor, Ethiopia  Country  Re‐
ports  on  Human  Rights  Practices  2002  (March  31,  2003), 
https://www.state.gov/j/drl/rls/hrrpt/2002/18203.htm. 
Nos. 15‐1834, 15‐3874, 16‐1303                                        5 


    He  testified  that  he  would  expect  SAB  to  “assume  that 
the OLF is a non‐violent organization, first and foremost [be‐
cause] … the OLF was a vehicle by which she could validate 
her Oromo identity.”  We don’t understand the logic of that 
sentence; if belonging to the OLF validates an Oromo’s iden‐
tity,  it  does  so  whether  the  OLF  is  violent  or  peaceful.  And 
finally he testified that he thought SAB would be imprisoned 
by the Ethiopian government if she returned to Ethiopia. 
     The immigration judge ruled that while SAB is entitled to 
deferral  of  removal  under  the  Convention  Against  Torture 
because (according to Schaefer’s and other evidence) she in‐
deed risks torture if returned to Ethiopia, owing to the Ethi‐
opian  government’s  continued  fierce  hostility  to  the  OLF, 
she is not entitled to either asylum or withholding of remov‐
al.  That’s  because  she  admits  having  been  a  member  of  the 
OLF and having “provided material support to the OLF,” a 
terrorist organization, when she solicited and donated funds 
to it, paid monthly dues, and recruited other Oromo women 
to join her OLF chapter. She further admits having heard tel‐
evision and radio reports in 2002 that the OLF was responsi‐
ble for violent attacks. She would have understood those re‐
ports,  as  she  is  a  relatively  sophisticated  person:  a  high 
school graduate who (more important) owned a business in 
Ethiopia  and  engaged  in  extensive  international  travel  in 
support of the business. 
    After  the  Board  of  Immigration  Appeals  affirmed  the 
immigration  judge  and  SAB  appealed  to  us,  she  asked  a 
component of the Department of Homeland Security usually 
referred  to  as  USCIS  (short  for  U.S.  Citizenship  and  Immi‐
gration Services) to lift the terrorism bar that prevented her 
6                                  Nos. 15‐1834, 15‐3874, 16‐1303 


from  obtaining  asylum  or  withholding  of  removal.  USCIS 
refused. 
    As noted below, knowing support of a terrorist organiza‐
tion  is  a  bar  to  asylum  or  withholding  of  removal.  On  the 
basis of the U.S. State Department country reports, Jane’s re‐
ports,  and  other  reputable  information  sources  such  as  Hu‐
man Rights Watch (conceded by Dr. Schaefer to be a credible 
source)  and  START  (Study  of  Terrorism  and  Responses  to 
Terrorism),  and  noting  that  Dr.  Schaefer  had  no  evidence 
that the OLF had not engaged in violence during the period 
in  which  SAB  was  a  member,  the  immigration  judge  had 
enough evidence to conclude that the OLF had committed a 
number  of  violent  acts,  killing  a  significant  number  of  peo‐
ple, over a period of years that included the years in which 
SAB was a member. 
     But  was  SAB  a  terrorist  by  virtue  either  of  her  member‐
ship  in  the  OLF  or  of  her  having  provided  “material  sup‐
port” to it? See 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(dd). Obvious‐
ly  she  did  provide  material  support:  she  donated  money  to 
the OLF, recruited women to join it, and helped in fundrais‐
ing. Her support of the group was not major, but minor ma‐
terial support is still material support within the meaning of 
the statute. See Hussain v. Mukasey, 518 F.3d 534, 538 (7th Cir. 
2008).  
    Although  a  person  who  belongs  to  or  provides  material 
support to a terrorist organization is presumed to know it is 
indeed a terrorist organization, there is an escape hatch if the 
alien  can  “demonstrate  by  clear  and  convincing  evidence 
that [he or she] did not know,” and “should not reasonably 
have  known [in  other words,  shouldn’t  have been expected 
to know], that the organization was a terrorist organization.” 
Nos. 15‐1834, 15‐3874, 16‐1303                                       7 


8  U.S.C.  § 1182(a)(3)(B)(iv)(VI)(dd).  SAB  failed  to  meet  that 
standard  (especially  the  second  half),  because  among  other 
things  the  OLF  claimed  responsibility  for  a  bombing  that 
killed 14 people in 2002, when SAB was living in Addis Ab‐
aba  (the  capital  of  Ethiopia)  with  ready  access  to  radio  and 
television. Indeed there were numerous reports of OLF vio‐
lence between 2001 and 2004 (see, e.g., Nita Bhalla, “Ethiopia 
Links  Blast  to  Oromo  Rebels,”  BBC,  October  2,  2002,  http://
news.bbc.co.uk/2/hi/africa/2293185.stm;  “OLF  Claims  Re‐
sponsibility  for  Bomb  Blast,”  IRIN,  June  26,  2002, 
http://www.irinnews.org/news/2002/06/26/olf‐claims‐respon
sibility‐bomb‐blast),  including  some  from  the  OLF’s  official 
channel—the “Voice of Oromo Liberation.” 
   SAB,  solidly  middle  class,  a  business  woman,  could  not 
have  missed  all  these  reports  or  reasonably  thought  all  of 
them fraudulent. Clearly she didn’t provide “clear and con‐
vincing  evidence”  that  she  had  missed  or  disbelieved  all  of 
them. 
    So the immigration judge found (and the Board of Immi‐
gration  Appeals  affirmed  his  finding)  that  SAB  knowingly 
supported  a  terrorist  organization  to  which  she  belonged, 
and  this  finding,  the  soundness  of  which  we  have  no  basis 
for doubting, bars her from obtaining asylum in the United 
States,  see  8  U.S.C.  §  1227(a)(4)(B)—that  is,  makes  her  de‐
portable  despite  the  immigration  judge’s  also  impeccable 
finding that she is likely to be imprisoned and quite possibly 
tortured if returned to Ethiopia, given that before leaving for 
the  United  States  she  had  been  imprisoned  and  tortured  in 
prison because of her affiliation with the OLF, which contin‐
ues  to  be  the  Ethiopian  government’s  bête  noir.  We  must 
therefore deny the first petition for review that SAB filed in 
8                                   Nos. 15‐1834, 15‐3874, 16‐1303 


this  case,  which  seeks  asylum  and  withholding  of  removal. 
The  reader  should  bear  in  mind  however  that  the  removal 
order,  which  is  predicated  on  her  being  a  member  of  a  ter‐
rorist  organization,  can’t  be  executed  as  long  she  remains 
under  threat  of  torture  if  returned  to  Ethiopia.  See  8  C.F.R. 
§ 1208.17. 
    SAB has filed two other petitions for review. One asks us 
to  overrule  the  decision  by  USCIS  not  to  lift  the  terrorism 
bar.  The  other  challenges  the  refusal  of  the  Board  of  Immi‐
gration Appeals to set aside the removal order. USCIS is au‐
thorized to lift the bar for an individual or a Tier III terrorist 
group,  subject  to  exceptions  inapplicable  to  SAB.  See  8 
U.S.C. § 1182(d)(3)(B)(i). And if it had lifted the bar, thereby 
cutting the link between SAB and OLF, she would be eligible 
for asylum and withholding of removal. But UCSIS declined 
to lift the bar, and the statutory provision that we just cited 
grants the agency “sole unreviewable discretion” whether to 
do so. With the bar thus fixed in place, there is no basis for 
our  vacating  the  removal  order.  The  petition  is  therefore 
dismissed. 
     SABʹs third petition for review challenges the BIA’s deci‐
sion  to  deny  her  motion  to  reopen.  The  Board  denied  the 
motion  as  untimely  and  found  no  reason  to  reopen  it  sua 
sponte. We have jurisdiction to review a denial of a motion to 
reopen;  such  review  is  consolidated  with  our  review  of  the 
final  order  of  removal.  See  8  U.S.C.  §  1252(a)(1),  (b)(6).  But 
we find no error in the Board’s refusal to reconsider its order 
of  removal  in  light  of  USCIS’s  decision,  because  remember 
that  USCIS’s  “sole  unreviewable  discretion”  precludes  the 
Board’s  reopening  the  proceeding.  We  therefore  deny  the 
Nos. 15‐1834, 15‐3874, 16‐1303                                    9 


third petition along with the first; the second we dismiss for 
want of jurisdiction. 
   And so, to conclude,  SAB’s  petition  for  review  of her  fi‐
nal order of removal is denied, as is her petition for review 
that challenges the BIA’s decision to deny her motion to reo‐
pen.  Her  remaining  petition  is  dismissed  for  want  of  juris‐
diction to review USCIS’s discretionary rulings.